        Case 1:09-cr-00031-BLW Document 44 Filed 03/10/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO

 UNITED STATES OF AMERICA,
                                             Case No. 1:09-cr-00031-BLW
        Plaintiff,
                                             MEMORANDUM DECISION
         v.                                  AND ORDER

 MICHAEL WALLIN SMITH,

        Defendant.



                                INTRODUCTION

      Before the Court is Defendant Michael Smith’s Motion for Early

Termination of Supervised Release (Dkt. 41). For the reasons explained below the

Court will grant the Motion.

                                BACKGROUND

      In February 2009, Mr. Smith was indicted for violation of 21 U.S.C. § 841

(Possession with Intent to Distribute Methamphetamine) and 18 U.S.C. § 922(g)

(Unlawful Possession of a Firearm). (Dkt. 41). In May 2010, after entering a plea

agreement, Mr. Smith was sentenced to 120 months of incarceration in federal

custody, concurrent to a previous state court sentence, followed by 8 years of

supervised release.

      While incarcerated, Mr. Smith completed a variety of educational,



MEMORANDUM DECISION AND ORDER - 1
           Case 1:09-cr-00031-BLW Document 44 Filed 03/10/21 Page 2 of 3




vocational, and health and rehabilitation programs including a drug education and

non-residential drug and alcohol program. Mr. Smith also regularly attended

Narcotics Anonymous and Church services. Upon his release from federal custody

to the Residential Reentry Center, Mr. Smith quickly found employment in a

position that he still holds today.

       Mr. Smith has continuously performed all obligations of supervision and

claims that his “commitment to sobriety is unshakable.” (Dkt. 41). Both probation

and the government support this Motion. 1

                                        ANALYSIS

       The Court has broad discretion to impose terms of supervised release.

United States v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014); 18 U.S.C. §

3583(e)(1). This includes discretion to terminate such release after Defendant has

served one year of their supervised release. Id. In deciding whether to terminate

supervision, the court must review a number of sentencing factors which include:

       1) the nature and circumstances of the offense and the history and
       characteristics of the defendant; (2) deterrence; (3) protection of the
       public; (4) the need to provide the defendant with educational,
       vocational training, medical care or other rehabilitation; (5) the
       sentence and sentencing range established for the category of


       1
         The government has not opposed this motion. Court staff reached out to counsel to
confirm that that the government has not objection. Government counsel stated that the
government does not oppose the motion. Additionally, counsel stated that he had reached out to
the Defendant’s probation officer in Mississippi, and the probation officer indicated that Mr.
Smith has been a “model probationer” and that she supports Defendant’s motion.



MEMORANDUM DECISION AND ORDER - 2
        Case 1:09-cr-00031-BLW Document 44 Filed 03/10/21 Page 3 of 3




      defendant; (6) any pertinent policy statement by the Sentencing
      Commission; (7) the need to avoid unwarranted sentence disparities
      among defendants with similar records who have been found guilty of
      similar conduct; and (8) the need to provide restitution to any victims
      of the offense. See 18 U.S.C. §§ 3553(a)(1), (a)(2)(B), (a)(2)(C),
      (a)(2)(D), (a)(4), (a) (5), (a)(6), and (a)(7).

United States v. Evertson, No. 4:06-cr-206-BLW, 2011 WL 841056, at *2 (D.

Idaho Mar. 7, 2011) (citing United States v. Smith, 219 Fed. Appx. 666, 667 n.3

(9th Cir. 2007)). However, in rendering its decision the Court shall simply provide

an explanation based on its consideration of such factors. Emmett, 749 F.3d 817, at

821-22. The Court need not elaborate unnecessarily. Id.

      Reviewing Mr. Smith’s accomplishments against the 3553(a) factors

indicates that early termination is “in the interest of justice.” 18 U.S.C. §

3583(e)(1). Mr. Smith has demonstrated an exceptional turnaround, and it’s

notable that his probation officer supports the motion. Plus the government has no

objection. Accordingly, the Court will grant the pending motion.

                                       ORDER

      IT IS ORDERED that Defendant’s Motion for Early Termination of

Supervised Release (Dkt. 41) is GRANTED.

                                               DATED: March 10, 2021


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge



MEMORANDUM DECISION AND ORDER - 3
